DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on December 14, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/14/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on October 26, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1 and 4-20 are allowed.


Regarding claims 1, 5 and 7-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power converter apparatus comprising: 
a first input terminal and a second input terminal; 
a plurality of leg circuits, each of the plurality of leg circuits including two switch circuits connected in series with each other between the first input terminal and the second input terminal; 
a transformer including a primary winding and a secondary winding, the primary winding having a first terminal and a second terminal; and 
at least one capacitor, 
wherein the at least one capacitor is connected between the first terminal or the second terminal of the primary winding of the transformer, and a node between the two switch circuits in at least one leg circuit among the plurality of leg circuits,
wherein the first terminal of the primary winding of the transformer is connected to at least two nodes in at least two first leg circuits among the plurality of leg circuits via at least two first circuit portions, respectively, each of the at least two nodes being disposed between the two switch circuits in one of the at least two first leg circuits, at least one of capacitances and inductances being different in the at least two first circuit portions, 

wherein the second terminal of the primary winding of the transformer is connected to at least two nodes in at least two second leg circuits among the plurality of leg circuits via at least two second circuit portions, respectively, each of the at least two nodes being disposed between the two 2Application No.: 17/050,661Docket No.: 043887-0528 switch circuits in one of the at least two second leg circuits, at least one of capacitances and inductances being different in the at least two second circuit portions.

Regarding claim 4, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power converter apparatus, comprising: 
a first input terminal and a second input terminal; 
a plurality of leg circuits, each of the plurality of leg circuits including two switch circuits connected in series with each other between the first input terminal and the second input terminal; 
a transformer including a primary winding and a secondary winding, the primary winding having a first terminal and a second terminal; and 
at least one capacitor, 
wherein the at least one capacitor is connected between the first terminal or the second terminal of the primary winding of the transformer, and a node between the two switch circuits in at least one leg circuit among the plurality of leg circuits,
wherein the first terminal of the primary winding of the transformer is connected to at least two nodes in at least two first leg circuits among the plurality of leg circuits via at least two first circuit portions, respectively, each of the at least two nodes being disposed between the two switch circuits in one of the at least two first leg circuits, at least one of capacitances and inductances being different in the at least two first circuit portions, 3Application No.: 17/050,661Docket No.: 043887-0528 
wherein the second terminal of the primary winding of the transformer is connected to the first input terminal or the second input terminal without the switch circuits intervening therebetween.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
A power converter apparatus comprising: 
a first input terminal and a second input terminal; 
a plurality of leg circuits, each of the plurality of leg circuits including two switch circuits connected in series with each other between the first input terminal and the second input terminal; 
at least two transformers, each of the at least two transformers including a primary winding and a secondary winding; and 
at least one capacitor, 
wherein the at least one capacitor is connected between the primary winding of each of the transformers, and a node between the two switch circuits in at least one leg circuit among the plurality of leg circuits, 
wherein the primary windings of the transformers have inductances different from each other, and the secondary windings of the transformers are connected in parallel with each other, and 4Application No.: 17/050,661Docket No.: 043887-0528 
wherein the primary windings of the transformers are connected to at least two nodes in at least two first leg circuits among the plurality of leg circuits, respectively, each of the at least two nodes being disposed between the two switch circuits in one of the at least two first leg circuits.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838